                                                           EXHIBIT
                                                                  A
Case 3:21-cv-00045-GCM Document 1-1 Filed 01/28/21 Page 1 of 17
Case 3:21-cv-00045-GCM Document 1-1 Filed 01/28/21 Page 2 of 17
Case 3:21-cv-00045-GCM Document 1-1 Filed 01/28/21 Page 3 of 17
Case 3:21-cv-00045-GCM Document 1-1 Filed 01/28/21 Page 4 of 17
Case 3:21-cv-00045-GCM Document 1-1 Filed 01/28/21 Page 5 of 17
Case 3:21-cv-00045-GCM Document 1-1 Filed 01/28/21 Page 6 of 17
Case 3:21-cv-00045-GCM Document 1-1 Filed 01/28/21 Page 7 of 17
Case 3:21-cv-00045-GCM Document 1-1 Filed 01/28/21 Page 8 of 17
Case 3:21-cv-00045-GCM Document 1-1 Filed 01/28/21 Page 9 of 17
Case 3:21-cv-00045-GCM Document 1-1 Filed 01/28/21 Page 10 of 17
Case 3:21-cv-00045-GCM Document 1-1 Filed 01/28/21 Page 11 of 17
Case 3:21-cv-00045-GCM Document 1-1 Filed 01/28/21 Page 12 of 17
Case 3:21-cv-00045-GCM Document 1-1 Filed 01/28/21 Page 13 of 17
Case 3:21-cv-00045-GCM Document 1-1 Filed 01/28/21 Page 14 of 17
Case 3:21-cv-00045-GCM Document 1-1 Filed 01/28/21 Page 15 of 17
Case 3:21-cv-00045-GCM Document 1-1 Filed 01/28/21 Page 16 of 17
Case 3:21-cv-00045-GCM Document 1-1 Filed 01/28/21 Page 17 of 17
